                                           USDC SDNY
                                           DOCUMENT
UNITED STATES DISTRICT COURT               ELECTRONICALLY FILED
                                           DCCII
SOUTHERN DISTRICT OF NEW YORK              D;,., TE FIL E:D:   ~ ~?)   ;fr:
                                                                          7   "f7"\_____ _
                                                                 ~ .,,J-~...~~..·---*
CARRIE SCHEUFELE et al.,

                    Plaintiffs,           17cv5753 (JGK)

          - against -                     ORDER

TABLEAU SOFTWARE, INC et al.,

                    Defendants.

JOHN G. KOELTL, District Judge:

     The Clerk is directed to close Docket No. 131.

SO ORDERED.

Dated:    New York, New York
          February 10, 2020

                                   United States District Judge
